The Honorable Dianne Hudson State Representative 104 Devon Avenue Sherwood, Arkansas 72120-5502
Dear Representative Hudson:
This is in response to your request, on behalf of Mr. Kenneth R. Matthews, for an opinion on thirteen questions concerning A.C.A. §27-14-2301 et seq. and A.C.A. § 27-14-701 et seq. These statutory provisions address the registration of motor vehicles and the disclosure of damage and repair on the certificate of title. The questions that you have presented are addressed in Opinion No. 98-010, issued today (copy enclosed).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh